DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 12/21/2021.  

Claims
Claims 1, 8, and 15 have been amended. 
Claims 1-20 are currently pending in the application. 

Information Disclosure Statement(s)
The Information Disclosure Statement (IDS) that was filed on 1/24/2022 has been considered.


Response to Arguments
103
The applicant argues that Li and Falk do not disclose “filter chain code transactions, of the plurality of chaincode transactions, corresponding to the selected subset [of blocks stored in a local ledger of the lead peer] using a plurality of filters, each filter associated with a corresponding peer node, of the plurality of peer nodes, to match a recipient peer node to a corresponding peer node, of the plurality of peer nodes, to match a recipient peer node to a corresponding chaincode transaction of the filtered chaincode transactions” (See page 9 of the arguments/remarks 12/21/2021).  Specifically the applicant argues that “Lin [sic] does not disclose or suggest that the full nodes 104 contain local ledgers that store the plurality of chaincode transactions” and that Falk does not disclose “that the filtering apparatus (which would correspond to the clamed [sic] lead peer under the Examiner’s interpretation of Falk) ‘filter[s] chain code transactions, of the plurality of chaincode transactions, corresponding to the selected subset [of blocks stored in a local ledger of the lead peer] using a plurality of filters, each filter associated with a corresponding peer node, of the plurality of peer nodes, to match a recipient peer node to a corresponding chaincode transaction of the filtered chaincode transactions’” (See page 11 of the arguments/remarks 12/21/2021).  
However, the examiner respectfully disagrees.  Li in section [0029] discloses “Upon reception of a transaction message, some nodes are able to verify the transaction based on the blockchain data stored locally. Then the verified transaction is included in a transaction pool, from which some of the transactions are grouped into a block and proposed into the network. Upon reception of a block, some nodes verify the block and append it to the locally stored blockchain if accepted”.  Here the full nodes of Li contain a locally stored blockchain and when transactions are received, they are verified and included in a transaction pool, before they are grouped into a block and proposed into the network.  Further Li in section [0031] discloses that Full nodes run the full block chain protocol, which requires that the node stores and maintains the complete blockchain data and validates received transactions and blocks.  Full nodes also provide various services to other blockchain network nodes.  For example, full nodes may filter transactions and blocks on behalf of thin clients so that the thin clients do not need to download all transactions to find their own transactions.  Therefore Li teaches that the full nodes store a local blockchain and filter transactions on behalf of thin clients so that the thin clients do not need to store the full blockchain.  
Falk discloses in sections [0024] and [0050] that a filtering apparatus can filter search terms that a device of plurality of devices are subscribed to.  Thereby, only the blocks of the blockchain that contain the defined and/or subscribed-to transaction datasets are forwarded to the device or the plurality of devices that are subscribed to that term.  Here the “selected subset” of the claims are the terms of Falk that the devices are subscribed to and the filter sends only the blockchain transactions that contain that term to the devices that are subscribed to that term.  Therefore, Falk discloses “filter chain code transactions, of the plurality of chaincode transactions, corresponding to the selected subset using a plurality of filters, each filter associated with a corresponding peer node, of the plurality of peer nodes, to match recipient peer node to a corresponding chaincode transaction of the filtered chaincode transactions.” Since the full nodes of Li filter transactions and blocks on behalf of thin clients, it would be obvious to one of ordinary skill in the art to associate each thin client to a filter so that the full node knows exactly what blocks to send to each thin client.  

Claim Objections

Claims 1-20 are objected to because of the following informalities:
In claim 1, “filter chain code transactions…” should read “filter chaincode transactions…”.  
Similarly claims 8 and 15 recite that chain code transactions are being filtered and instead should recite chaincode transactions.  
Further, the dependent claims are also objected to as being dependent on the above claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 1, 8, and 15, the claims recite “store a selected subset of blocks, of the plurality of blocks, in a local ledger of the lead peer node”.  The specification in section [0057] recites that a full node stores a copy of the complete ledger.  Further, the specification in section [0058] recites that the sparse peer may select a subset of data it needs to replicate.  However the specification does not disclose that the lead peer node stores a selected subset of blocks, of the plurality of blocks, in a local ledger of the lead peer node.  
Further, the dependent claims are also rejected as being dependent on the above claims.  



Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200082405 A1 (“Li”) and US 20200366463 A1 (“Falk”).

Per claims 1, 8, and 15, Li discloses:
the lead peer node (e.g. node) comprising: a memory (e.g. memory) storing one or more instructions; and a processor (e.g. processor) that when executing the one or more instructions is configured to: (Section [0023] and [0029]-[0031]);
receive, from the ordering server, a plurality of blocks (e.g. blocks) containing a plurality of chaincode transactions (e.g. transactions) that belong to the plurality of peer nodes (e.g. nodes) (Section [0029]-[0031]); 
store a selected subset of blocks (e.g. filter transactions and blocks on behalf of thin clients), of the plurality of blocks in a local ledger of the lead peer node (e.g. some nodes verify the block and append it to the locally stored blockchain) (Section [0029] and [0031]);  Note: Li discloses that it stores the full blockchain.  The selected subset is included in the blockchain and therefore Li discloses that it stores the selected subset of blocks.  
filter chain code transactions, of the plurality of chaincode transactions, corresponding to the selected subset using a filter associated with a corresponding peer node, of the plurality of peer nodes, to match a recipient peer node to a corresponding chaincode transaction of the filtered chaincode transactions (e.g. the thin client then sets up the transaction forwarding criteria by sending a privacy-preserving filter which can be used by the full node to filter the transactions on behalf of the thin client) (Section [0071]-[0072]);
receive a notification indicating that a matched recipient peer has validated a corresponding block and has committed the validated corresponding block to the blockchain (e.g. the thin client replies to the full node with an update transaction signed by the thin client) (Section [0073]).  Note: the limitation “indicating that a matched recipient peer has validated a corresponding block and has committed the validated corresponding block to the blockchain” does not distinguish over the prior art because it is describing the steps/functions of the matched recipient peer which is outside the scope of the claim that is directed to the steps/functions of the lead peer node.

Although Li discloses a peer that connects to a blockchain to receive blocks, store blocks in a locally stored blockchain, filter the blocks, and forward the filtered blocks to thin-client nodes, Li does not specifically disclose that there are a plurality of filters and that each filter is associated with a corresponding peer node (although this can be implied by Li).    
However Falk, in analogous art of blockchain transactions, teaches:
the plurality of filters and that each filter is associated with the corresponding peer node (e.g. the filtering apparatus is designed to allow the one or more devices of the group to subscribe to and/or define search terms) (Section [0024], [0050] and [0056]).  Here Falk teaches that devices can subscribe and/or define search terms relevant to the blockchain data that they want to receive.  Therefore only the relevant blockchain data that meet subscription criteria, as defined by the devices, is sent to the devices.  
Li discloses in sections [0031]-[0034] that a node can filter transactions/blocks on behalf of lightweight nodes and send only blocks to the lightweight nodes that match relevant criteria.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the blockchain filtering system of Li to include a plurality of filters with each filter being associated with a  corresponding peer node, as taught by Falk, in order to improve efficiency and processing of those transactions by the devices that are relevant to the devices (see Falk section [0010]).  


Per claims 2, 9, and 16, Li/Falk discloses all of the limitations of claims 1, 8, and 15 above.  Li further discloses:
selectively endorse blocks that contain transactions (e.g. transactions) that can be satisfied by data of a local ledger of the recipient peer (e.g. thin client) (Section [0057]-[0058]).

Per claims 3, 10, and 17, Li/Falk discloses all of the limitations of claims 1, 8, and 15 above.  Falk further discloses:
maintain a set of indexes (e.g. datasets) to apply the filter (e.g. filter) to the data block (Section [0021]).

Per claims 4, 11, and 18, Li/Falk discloses all of the limitations of claims 1, 8, and 15 above.  Falk further discloses:
send the block to each peer node, of the plurality of peer nodes, if the filter matches each chain code transaction, of the plurality of chaincode transaction, to each peer node (e.g. only the blocks of the blockchain that contain the defined and/or subscribed-to transaction datasets are forwarded to the device or the plurality of devices) (Section [0024]).  Note: Falk discloses that a plurality of devices can receive the blocks based on the filter.  Therefore Falk discloses that each device can receive the blocks if the block meets the criteria of each device filter.  

Per claims 5, 12, and 19, Li/Falk discloses all of the limitations of claims 1, 8, and 15 above.  Falk further discloses:
send the block to each matched recipient peer node so that each matched peer nodes processes only the corresponding chaincode transaction (e.g. only the blocks of the blockchain that contain the defined and/or subscribed-to transaction datasets are forwarded to the device or the plurality of devices) (Section [0024]).

Per claims 6 and 13, Li/Falk discloses all of the limitations of claims 1 and 8 above.  Li further discloses:
wherein each peer node, of the plurality of the peer nodes, is a sparse peer configured to only process blocks that contain a chaincode associated with that sparse peer (e.g. blocks that they are interested in) (Section [0032]).
Note: the limitation “wherein the recipient peer and each peer of the plurality of the peers is a sparse peer configured to only process blocks that contain a chaincode associated with that sparse peer” does not distinguish over the prior art because it is describing the peer nodes which is outside the scope of the claims that are directed to the steps/functions being performed by the lead peer.  

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Falk, as applied to claims 1, 8, and 15, in further view of NPL “Dietcoin: Shortcutting the Bitcoin verification process for your smartphone” (“Frey”).

Per claims 7, 14, and 20, Li/Falk do not specifically disclose update a local ledger when blocks that match a filter of the lead peer are received.  However Frey, in analogous art of blockchain transactions, discloses:
update a local ledger when blocks that match a filter of the lead peer are received (e.g. diet node verifies the received headers and updates its view of the blockchain) (Section 3.4).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the blockchain transaction filtering system of Li/Falk to include the process of updating the local ledger when blocks are received, as taught by Frey, in order to maintain an accurate blockchain ledger.  

	

Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims 1-20 are provisionally rejected under 35 U.S.C. 171 on the ground of double patenting since it is claiming the same system and method as that claimed in pending application 16130354.  This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  The independent claims 1, 8, and 15 of application 16130354 disclose a similar invention as independent claims 1, 8, and 15 of this pending application.  For example, both independent claim 1 of application 15079134 and independent claim 1 of this pending application discloses a device that receives chaincode transactions, uses a filter to determine which peers should receive the block, and then transmits the block to the determined peers.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20190287105 A1 to Fedorov teaches a blockchain system that uses light clients and support nodes to receive transactions.  US Publication Number 20180097779 A1 to Karame teaches a blockchain system that uses full nodes and light nodes to receive transactions.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685